Citation Nr: 0122576	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  98-19 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection, for compensation purposes, 
for residuals of dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from April 1951 to February 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Columbia, South Carolina.

The Board notes that in connection with his appeal the 
veteran initially requested a hearing before a member of the 
Board.  Thereafter he withdrew that request, see 38 C.F.R. 
§§ 20.702(e), 20.704(e) (2000), and instead requested a 
personal hearing before an RO Hearing Officer.  Such hearing 
was scheduled for July 2001.  However, the veteran canceled 
that hearing and advised the RO he would contact VA if he 
desired the hearing to be rescheduled.  The veteran has not 
since requested that his hearing be rescheduled or otherwise 
requested an alternate hearing in connection with his appeal.  
Accordingly, the Board considers his request for an RO 
hearing withdrawn. 


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran does not have a dental condition caused by 
in-service trauma and resulting in loss of substance of body 
of the maxilla or mandible.


CONCLUSION OF LAW

The criteria for service connection for residuals of dental 
trauma for compensation purposes have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2001); 
38 C.F.R. §§ 4.149, 4.150 (1998); 38 C.F.R. §§ 3.303, 3.381, 
4.150 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, but after the RO's most recent 
consideration of the issue on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
laws and regulations governing entitlement to compensation 
based on dental disability and has, by information letters, 
rating decision, and the statement of the case, been advised 
of the evidence considered in connection with his appeal.  

Also, the RO has attempted to locate additional service 
medical records, to include dental records, pertinent to the 
veteran.  However, the National Personnel Records Center has 
advised VA that no additional medical or Surgeon's General 
Office records pertinent to the veteran are on file at that 
facility and that dental records may not be reconstructed.  
The RO has advised the veteran as to the above and afforded 
him opportunity to submit any service records in his 
possession.  He has not provided any such records.  He did 
request the RO to obtain VA outpatient records and the RO has 
done so.  

The Board also notes that, as will be discussed in the 
reasons and bases section below, neither the veteran's 
discharge examination nor any of the post-service medical 
evidence of record shows the existence of dental disability 
due to bone loss.  Moreover, the veteran himself has not 
asserted that he meets the criteria for compensation based on 
dental disability as defined under 38 C.F.R. § 3.381.  As 
such the Board finds an examination is not necessary in this 
case, rather that there is sufficient medical evidence for 
the Secretary to make a decision on the claim without further 
development.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  

The RO has advised the veteran as to the reasons for its 
denial and as to the nature of evidence that would be 
probative of his dental claim.  The RO has further fulfilled 
its notification duties to the veteran by specifically 
advising him as to the substance of the VCAA in March 2001, 
and affording him additional time to submit evidence or 
argument in connection with his appeal.  The veteran did not 
thereafter identify further evidence pertinent to the appeal.

For the reasons set out above, the Board has concluded that 
the veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the newly 
published regulations. A remand for RO consideration of the 
veteran's claim under the newly published regulations would 
thus serve only to further delay resolution of the veteran's 
claim with no benefit flowing to the veteran.

Legal Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. 

The regulations pertinent to dental claims were amended 
during the pendency of this claim.  See 64 Fed. Reg. 30393, 
June 8, 1999.

38 C.F.R. § 4.149 (1998) and 38 C.F.R. § 3.381(a) (2000) both 
provide that treatable carious teeth and replaceable missing 
teeth may be considered service-connected solely for purposes 
of establishing eligibility for outpatient dental treatment.

As in effect prior to the regulatory changes of June 8, 1999, 
regulations provided that, "[l]oss of teeth can be 
compensably service connected only if such loss is, inter 
alia, 'due to loss of substance of body of maxilla or 
mandible without loss of continuity.'"  Woodson v. Brown, 8 
Vet. App. 352, 354 (1995) (quoting 38 C.F.R. § 4.150 (1998) 
and citing also 38 C.F.R. § 4.149 (1998)).  Although the 
language of 38 C.F.R. § 4.149 (1998) quoted by the Court in 
Woodson has since been deleted from the regulations, the 
principle therein articulated remains intact and is embraced 
by what is now 38 C.F.R. § 3.381 (2000) and by the rating 
criteria for dental conditions, which do not identify a 
compensable rating for extraction of teeth or for periodontal 
disease.  

The in-service evidence in this case is limited to a report 
of medical examination dated in January 1958, just prior to 
the veteran's discharge from service, and a supplemental 
report noting no physical change since that examination.  The 
February 1958 examination report shows no affirmative note of 
caries, dental treatment, etc., and notes no dental defects 
or diseases, instead stating the veteran's dental status was 
"acceptable."

The veteran has identified incurrence of a concussion and 
other injuries in service.  He has not specifically indicated 
the nature of any dental trauma resulting in disability.  In 
April 1992, the National Personnel Records Center advised VA 
that no medical records or Surgeon General's Office records 
were on file pertinent to the veteran and noted "Fire 
related service."  The notification also sets out that 
dental records cannot be reconstructed.  

Correspondence in the claims file reflects that as of 
December 1965, the veteran had not filed a claim for VA 
benefits.  Correspondence in the 1970s reflects that he 
sought educational assistance benefits from VA, without 
evidence he sought dental treatment or dental compensation 
benefits.  Rather, the veteran came forward in 1992 to file 
VA pension and compensation claims for disabilities 
identified as depression and "nerves."  In September 1998, 
the veteran first identified his desire to pursue a claim for 
VA compensation based on dental disability.  He identified 
only that his claim be amended to include service connection 
for "my Dental condition."  He referenced his service 
medical records and records of treatment at Dorn VA hospital.  

In September 1998, the RO requested records of treatment at 
Dorn VA hospital, beginning from February 1998.  Obtained 
records show treatment for heart problems, eye problems, 
cervical and lumbar disability, digestive problems and nasal 
problems.  Records do not identify any dental disability.  A 
review of numerous medical records and statements from the 
veteran received prior to the above VA evidence is 
consistent, showing the veteran to be seeking benefits and 
medical treatment for various physical problems, but not for 
dental disability.

The Board also notes as probative a private review of systems 
conducted in June 1989.  At that time the veteran gave no 
history of dental problems and examination revealed an oral 
cavity without lesions, and with good dentition.  There was 
stated to be no evidence of facial/head trauma.

In his notice of disagreement the veteran identified only 
that during service he had "significant Dental problems that 
required extensive treatment."  He provided no details as to 
the nature of any injury or the type of dental problems he 
had.  And, in his substantive appeal, the veteran reported 
only that the Air Force made a partial plate to "replace my 
missing lower front teeth, etc."

The Board emphasizes that the veteran has not maintained that 
any tooth loss was precipitated by loss of substance of the 
mandible or maxilla.  Moreover, a review of available service 
medical records and available post-service medical records 
does not show or even suggest the loss of the substance of 
the mandible or maxilla.  Therefore, service connection for 
compensation purposes is not available for dental disability, 
which the veteran claims as residual to in-service injury.


ORDER

Service connection for residuals of dental trauma, for 
compensation purposes, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 


